 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 300NRNH, Inc. d/b/a Jennifer Matthew Nursing and Re-habilitation Center and District 1199ŠRochester, SEIU, AFLŒCIO. Case 3ŒCAŒ21861 September 25, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX  AND HURTGEN On November 17, 1999, Administrative Law Judge Arthur J. Amchan issued the attached decision.  The Re-spondent filed exceptions and a supporting brief and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, NRNH, Inc., d/b/a Jennifer Matthew Nursing and Rehabilitation Center, Rochester, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  MEMBER HURTGEN, dissenting in part.  I agree with the majority that the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to hire bar-gaining unit employees of the predecessor employer be-cause they were represented by the Union (District 1199);1 Section 8(a)(1) by telling employees that they would be represented by a different Union (Hotel Em-ployees Union); and Section 8(a)(5) by refusing to rec-ognize and bargain with District 1199. However, I do not agree that the Respondent violated the Act by setting its initial terms and conditions of employment.                                                                                                                       1 The Respondent has excepted to some of the judge's credibility findings. The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We agree with the judge that the Respondent discriminatorily re-fused to hire 36 employees of the former Nortonian Nursing Home.  Contrary to the judge, however, we do not rely on the Respondent™s prehearing offer to the 36 discriminatees of employment in their former positions as evidence of the pretextual nature of the Respondent™s ex-planation for its failure to hire the Nortonian employees. 1 In finding that the General Counsel established a prima facie case of discriminatory action, I rely on Administrator Harlie Clark™s actions in securing a decertification petition, and on Attorney Carl Schwartz Jr.™s remark to Hotel Employees Union Representative Paul Taylor that Respondent did not plan to hire enough of predecessor Nortonian™s employees to obligate it to recognize District 1199. I do not rely on the hiring activities of Sandra Dewitt-King. In NLRB v. Burns Security Services, 406 U.S. 272 (1972), the Supreme Court stated the general rule that a successor employer has a right to set its initial terms and conditions of employment. I have adhered to that view.2  In addition, it is my view that this right is not lost sim-ply because the successor violated Section 8(a)(3) by unlawfully refusing to hire employees of the predeces-sor.3 Rather, the 8(a)(3) violations yield their own com-pensatory remedy of reinstatement and backpay. These 8(a)(3) violations do not impose additional obligations under Section 8(a)(5). While the Board has ruled the other way, and circuit courts have found the Board™s po-sition is a permissible one,4 I continue to believe that the plain language of the Supreme Court™s decision in Burns points the other way.  Michael J. Israel, Esq., for the General Counsel. Carl A. Schwarz Jr. and Matthew J. DeMarco, Esqs. (Schwarz & DeMarco) of Garden City, New York, for the Respon-dent. Michael Harren, Esq. (Chamberlain, D™Amanda, Oppenheimer & Greenfield), of Rochester, New York, for the Charging Party. DECISION STATEMENT OF THE CASE ARTHUR J. AMCHAN, Administrative Law Judge. This case was tried in Rochester, New York, on August 30 through September 3, 1999. The charge was filed on April 5, 1999, and the complaint was issued on June 15. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by all three parties, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, NRNH, Inc., a corporation, operates Jenni-fer Matthew Nursing and Rehabilitation Center, a nursing home, in Rochester, New York.  NRNH derives gross annual revenues from this business in excess of $100,000 and pur-chases and receives at this facility, goods valued in excess of $5000 directly from points outside of the State of New York. Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union, District 1199-Rochester of the Ser-vice Employees International Union (SEIU), is a labor organi-zation within the meaning of Section 2(5) of the Act.  2 See my dissent in Pacific Custom Materials, 327 NLRB 75 (1998). 3 Id. 4 New Breed Leasing Corp. v. NLRB, 111 F.3d 1460 (9th Cir. 1997); NLRB v. Staten Island Hotel, 101 F.3d 858 (2d Cir. 1996); Pace Indus-tries v. NLRB, 118 F.3d 585 (8th Cir. 1997); Canteen Corp. v. NLRB, 103 F.3d 1355 (7th Cir. 1997); U.S. Marine Corps. v. NLRB, 944 F.2d 1305 (7th Cir. 1991). 332 NLRB No. 27  JENNIFER MATTHEW NURSING & REHABILITATION CENTER 301II. ALLEGED UNFAIR LABOR PRACTICES 
At 11 p.m. on Wednesday, 
March 24, 1999, Respondent, 
NRNH, Inc., assumed control of the former Nortonian Nursing 
Home, a 120-bed facility, at 133
5 Portland Avenue in Roches-
ter, New York.  It renamed th
e facility Jennifer Matthew Nurs-
ing and Rehabilitation Center.  The General Counsel alleges 
that Respondent violated Section 
8(a)(1) and (5) of the Act by 
refusing to recognize and bargain with the Union, which had 

been certified as the exclusive collective-bargaining representa-
tive of a unit of Nortonian™s employees and by unilaterally 
changing the terms and conditions of employment of employ-
ees in the unit.   
The General Counsel also alleges that Respondent violated 
Section 8(a)(1) and (3) by refusing to hire 36 employees of 
Nortonian, in order to avoid ha
ving to recognize and bargain 
with the Union as a successor employer to Nortonian.  Finally, 
the General Counsel alleges that
 Respondent violated Section 
8(a)(1) by informing Nortonian unit members that if they were 

hired, they would be represente
d by a labor organization other 
than the Charging Party at Jennifer Matthew. 
A. Events prior to Respondent™s Takeover of the Nortonian  
Nursing Home On April 28, 1997, the Union was certified as the exclusive 
collective-bargaining representative of all full-time and regular 
part-time service employees, maintenance employees, and 
technical employees, including licensed practical nurses (LPNs) 
at the Nortonian Nursing Home.  Beginning in June 1997 and 
extending through the end of 1998, the Union and Nortonian 
met in 18 negotiating sessions but failed to reach an agreement 
on a contract.  Unit employees were tentative members of the 
Union and were not obligated to pay union dues until a collec-
tive-bargaining agreement had been effectuated. 
Four individuals, including Anthony Salerno, later the presi-
dent of Respondent NRNH, en
tered into an asset-purchase 
agreement to buy the Nortonian Nursing Home on December 8, 

1997.  This agreement stipulated that NRNH would assume 
only contractual liabilities, which it approved in writing prior to 
the closing date.  With regard 
to Nortonian employees, that 
agreement provided:  Although it is contempl
ated that on the Closing Date most of 
Seller™s employees will become employees of Buyer, it is ex-
pressly agreed that Buyer shall have no obligation hereunder 
to continue to employ any of such employees; provided, how-
ever, it is the expectation of the parties that Buyer shall em-
ploy John Hansen as Administrator of the Facility on terms 
and conditions to be negotiated. 
 During the month of December, Bruce Popper, president of 
District 1199, spoke with and wr
ote to Salerno regarding the 
Union™s contract negotiations with Nortonian.  Popper re-
quested substantive discussions with Salerno about a number of 
issues.  Salerno did not re
spond to the Union™s letter. 
Nortonian, on January 31, 1998, also entered into a consult-
ing agreement with Health Care
 Associates (HCA), a corpora-
tion of which Salerno is also president.  Approximately 1 

month later, Harlie Clark replac
ed John Hansen as Nortonian™s administrator.  Clark was aware of the impending sale from the 
outset of his employment.  In April he attended a meeting of 

administrators of a number of 
nursing homes, which were asso-
ciated with HCA.  Anthony Salerno was present at that meet-

ing. On May 22, 1998, Clark approached Nortonian LPN Eileen 
Love, who was a member of the Union™s contract bargaining 
committee.  He was apparently aware of differences Love was 
having with other members of the bargaining committee and 
told Love that a new company wanted to buy Nortonian and 
give employees wage and benefit 
increases.  He said that the 
new owners would not be able to do this if the Union was the 
collective-bargaining representative of the home™s employees.  
Clark suggested that Love ci
rculate a petition among unit em-
ployees stating that they no longer wished to be represented by 
District 1199.  Clark told Love how to set up the petition and 
told her that she needed to coll
ect 53 signatures.  On June 7, 
1998, Love and three other employees presented the petition to 
Clark.  On June 10, he wrote 
the Union advising it that he was 
withdrawing recognition.1  I infer from the entire record in this 
matter that Clark solicited this
 petition at the suggestion of 
Anthony Salerno. 
On June 26, Bruce Popper, president of District 1199, re-
sponded to Clark.  Citing a June 24, prounion petition presented 
to Nortonian, Popper demanded 
rescission of the June 10 no-
tice.  Clark filed a representation petition with the NLRB. 
In September, shortly before
 the NLRB representation elec-
tion, Salerno arrived at Nortonian and held a series of meetings 

with groups of employees.  This 
is apparently the only visit by 
Salerno to Nortonian between 
December 8, 1997, and the take-over of the nursing home on March 24, 1999.  I am unable to 
fully credit either Salerno™s account of his remarks or those of 
Rudean Knight, a housekeeper, who was not hired by NRNH in 
March 1999.  However, it is clea
r that Salerno told employees 
that his company was purchasing Nortonian and ﬁthat they 
shouldn™t be frightened.ﬂ  Further, from comparing the testi-
mony of Knight and Salerno, I conclude that Salerno told em-
ployees that they were underpai
d and that his company had a 
good package to offer them.  From 
this I conclude that the pur-
pose of Salerno™s visit was to improve the chances that em-
ployees would vote to decertify the Union.
2 The Union prevailed in the representation election and was 
certified again as the exclusive bargaining representative of 
Nortonian unit employees on Se
ptember 30, 1998.  Almost 
immediately, Salerno asked Lou 
Attoma, the only active part-
ner of Nortonian, to post a notice at the nursing home to com-
ply with the requirements of the Worker Adjustment and Re-
                                                          
 1 I credit the testimony of Eileen Love
 with regard to the initiation of 
the decertification petition over that of 
Harlie Clark.  For one thing, I 
see no reason for Love to have undertaken the decertification effort on 
her own.  She was not paying union du
es and there was no other benefit 
that would inure to her unless the Company promised that employees 
would receive benefits fr
om Respondent as the result of decertification.  
Moreover, Clark™s solicitation of th
e decertification petition, which I 
infer was pursuant to direction from 
Salerno, is consistent with Re-spondent™s conduct throughout its dealings with the Union and Norto-
nian employees. 
2 Salerno gave a similar speech 1 week prior to a representation elec-
tion at the Vestal Nursing Center in March 1998. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 302training Notification Act (WARN), 29 U.S.C. §2101 et. seq.  
This statute requires the posting of a notice at least 60 days 
prior to a plant closing or mass layoff.  From these conversa-
tions, I infer that upon the defeat 
of the decertific
ation petition, 
Salerno decided to avoid bargaining with the Union by not 
hiring a large number of Nortonian employees.  
Within days of the NLRB election, Harlie Clark left Norto-
nian and was replaced as ad
ministrator by Aldo Troiani. 
Troiani was hired by Nortonia
n™s managing partner, Lou At-
toma, but was referred to Attoma by Anthony Salerno.  Salerno 
knew Troiani from his tenure at a nursing home in Watertown, 
New York, with which Salerno™s company, HCA, had a con-
sulting contract. During his employment at 
Nortonian, Troiani attended 
monthly meetings of nursing ho
me administrators from other 
facilities associated with HCA.  In December 1998 or January 

1999, Salerno called Troiani and told him that he wanted to 
make the Nortonian administrator™s job available to Clark, who 
was returning from Florida.  Salerno offered Troiani a job with 
an HCA-affiliated nursing home in Albany.  On February 1, 

1999, Clark returned to Nortonian. 
B. Hiring for Jennifer Matthew 
On Tuesday, March 2, 1999, Sandra Dewitt-King, the human 
resources director at Arbor H
ill Nursing Home, came to Norto-
nian with two notices that were 
posted by Clark.  These notices 
announced the purchase of Nortonian by Jennifer Matthew 
(NRNH), informed employees they must apply for employment 
with Jennifer Matthew if they wished to retain their jobs, and 
that they must be interviewed.  Nortonian employees were in-
formed that the interviews would be held at the Holiday Inn at 
the Rochester Airport on Thursday, March 4, Friday, March 5, 
and Saturday, March 6.
3  Several employees became upset and 
asked Clark if this meant they were being fired.  Clark re-
sponded that everyone was not being fired, ﬁ[I]t was a formal-
ity, and everyone had to fill ou
t an application and go for an 
interview.ﬂ 
Arbor Hill Nursing Home is also located in Rochester.  Joel 
Morris, who owns one-third of the shares of Arbor Hill, also 
own 5 percent of the shares in NRNH.  Morris is in charge of 
the Rochester office and is the principal cash management offi-
cial of HCA.  Some employees 
at Arbor Hill, including service 
and maintenance employees, certif
ied nursing assistants (but 
not LPNs), dietary and housekeeping employees are repre-
sented by Local 4 of Hotel Em
ployees and Restaurant Employ-
ees Union. On March 3, 1999, Carl Schw
artz Jr., attorney for NRNH 
called Paul Taylor, the Hotel Em
ployees Union™s representative 
who services the unit at Arbor Hill.  Schwartz told Taylor that 
the owners of Arbor Hill were acquiring Nortonian and asked 
Taylor if his Union would be in
terested in organizing the facil-
ity.  Taylor inquired as to th
e presence of any other union at the 
facility.  Schwartz told him 
that Local 1199 were the certified 
bargaining representative of Nortonian employees.  Taylor 
asked Schwartz if the new owners of Nortonian were going to 
                                                          
                                                           
3 Due to a snowstorm on March 4, 
interviews were also conducted 
on Tuesday, March 9. 
recognize District 1199.  Schwartz responded that they ﬁ[H]ad 
no plans to hire enough people to offer them up recognition.ﬂ4  The Hotel workers did not act upon Schwartz™ offer and Taylor 
subsequently informed Bruce P
opper of District 1199, of his 
conversation with Schwartz. Arbor Hill owner, Morris, directed Sandra DeWitt-King to 
do the hiring for Jennifer Matthew.  She interviewed approxi-

mately 110 applicants at the Holiday Inn on 4 days, approxi-
mately 100 of whom were Nort
onian employees.  Approxi-
mately 20 Nortonian employees did not apply for work with 
Jennifer Matthew. 
Some employees had to take two buses to get to the Holiday 
Inn, which is located on the opposite side of Rochester from the 
Nortonian/Jennifer Matthew Nursing home.  Some or all em-
ployees were interviewed in a group, then, each had an inter-
view with DeWitt-King that last
ed generally between 5 and 20 
minutes.  At least some employees had to wait as much as 4 

hours at the Holiday Inn prior to obtaining their one-on-one 
interview. 
In at least one of the group meetings, DeWitt-King informed 
the applicants that Jennifer Matth
ew would be unionized.  An 
employee asked if the union was the same one that represented 
them at Nortonian.  DeWitt-King answered that it was a differ-
ent union. 
When she conducted her individual interviews, DeWitt-King 
had in front of her one, and in 
at least some cases, two em-
ployment applications that had been completed by each appli-

cant.  One application was a ﬁgeneric Nortonianﬂ application 
and the other was an application from Avert, a company that 
performs reference checks for prospective employers. 
C. Luis Ralph Lozano™s ﬁFailureﬂ to Apply for Work with  
Jennifer Matthew Luis Ralph Lozano was working for Nortonian in March 
1999, as a maintenance mechanic.  He had worked for Norto-
nian from March 1995 until November 1996, when he was laid 
off.  He returned to Nortonian in July 1998, and been working 

for the home continuously for about
 9 months at the time it was 
taken over by Jennifer Matthew.  
He picked up an employment 
application for Jennifer Matthew but was not interviewed be-
cause he was out sick with a ca
se of bronchitis that is docu-mented by a physician™s note.  
While he was off of work he 
called Harlie Clark, who told him not to worry, that Lozano 

should simply bring in his application when he returned to 
work.  On March 15, Lozano attempted to give his application 
to Clark, who told him to hold onto it and that Clark would tell 
Lozano when he had an interview.   
Clark told Lozano that Sandra DeWitt-King had told him 
that there would be makeup days
 for employees who missed the 
March 4Œ9 interview sessions.  He
 also informed DeWitt-King 
that Lozano had missed the interviews because of illness and 
that Lozano had an application for employment. 
On March 24, the day of the takeover of Nortonian by Jenni-
fer Matthew, Lozano was 
apparently told by his supervisor that 
he no longer had a job.  He refused to surrender his nursing 
 4 In crediting Taylor™s account of this conversation, I note that it is 
uncontradicted by sworn testimony. 
 JENNIFER MATTHEW NURSING & REHABILITATION CENTER 303home keys to her.  The superv
isor called Harlie Clark, who 
suggested to Sandra DeWitt-King that she go to the supervi-
sor™s office and explain to Lozano why he was no longer em-
ployed.   
DeWitt-King went to the supervisor™s office and told Lozano 
he didn™t have a job anymore because he never applied for one. 
Lozano reminded DeWitt-King that he had missed the inter-
views because of illness and reluctantly surrendered his keys.  I 
conclude that Respondent™s refu
sal to accept an employment 
application from Lozano, its failu
re to consider him for em-
ployment, and its failure to of
fer him employment were moti-
vated by a desire to avoid succe
ssorship status and its resulting 
obligation to recognize District 1199. 
D. The Decision not to Hire 
the Alleged Discriminatees who 
were Interviewed 
On or about March 23, 45Œ475 bargaining unit employees of 
Nortonian were informed that, they had been hired by Jennifer 
Matthew.  On that day or the next, the other 35 alleged dis-
criminatees in this case received letters from Sandra DeWitt-
King informing them that their positions had been filled.  
Sandra DeWitt-King testified that she decided whether or not 
to hire the Nortonian applicants and that she made these deci-
sions on the following considerations:  
 Answers given [during the interviews at the Holiday Inn], 
body language, other goals that they had for long-term care, 
their answer to the commitment to a new facility. 
 DeWitt-King made it quite clear that she generally did not 
know, nor did she care about such
 factors as an applicants™ 
length of service at Nortonian a
nd the quality of their work at 
Nortonian.  Indeed, she appears to have gone out of her way not 
to learn about such matters.  I infer that this was part of Re-
spondent™s overall plan to arbitrarily limit the number of Nor-
tonian employees it hired so that it could avoid recognizing 
District 1199. As set forth below, I find DeW
itt-King™s testimony generally 
incredible and indeed preposter
ous.  However, it is quite clear 
that her testimony is simply an ef
fort on her part to continue to 
carry out instructions from Re
spondent™s higher-level manage-
ment. 
The first factor that shows the pretextual nature of the rea-
sons advanced by DeWitt-King is that on the first days of op-
eration, March 24Œ25, 1999, Jenni
fer Matthew was in some 
respects understaffed.  For exam
ple, Respondent did not retain 
six of the eight Nortonian housekeepers and none of those who 
worked on the first floor.  A day or two after the takeover, 
Elizabeth Rodriguez observed Ad
ministrator Harlie Clark push-ing a laundry cart and then folding and putting away clean 

linen, a task that would ordinarily be performed by a house-
keeper. 
Immediately after the takeover, at least 60Œ70 percent of the 
employees in the nursing departme
nt at Jennifer Matthew were 
ﬁagencyﬂ or temporary employees.
6 This was a somewhat 
                                                          
                                                                                             
5 Comparing GC Exhs. 13 and 28, I count 47 names on both lists. 
6 Of the 19 Nortonian LPNs, 17 applied for work with Jennifer Mat-
thew and 12 were hired.  The seven 
who did not apply or
 were not hired 
were not immediately replaced.  Their jobs were apparently, performed 
higher percentage of temporary 
employees than prior to the 
sale.  The testimony of Harlie 
Clark makes it abundantly clear 
that as a general proposition, it made absolutely no business 
sense to refrain from hiring a large number of Nortonian em-
ployees and operate with such a large complement of temporar-
ies. Clark testified that when he returned to Nortonian in Febru-
ary 1999, he discovered that 
HCA or NRNH/Jennifer Matthew 
was running employment advertis
ements in the newspaper.  
That didn™t indicate to Clark that the new purchasers were in-
tending to get rid of a large number of Nortonian employees for 
the following reason: 
 The facility was running between, at an estimate of 60 and 70 
percent agency.  And I know for a fact I was spending around 
$30,000 a month on agency alone.  I just think any good busi-
nessman was probably going to tr
y to get positions filled be-
cause usually the rule of thumb is if you™re spending $30,000 
on agency, you pay $15,000 on salaries.  
 Despite this, the percentage of temporary employees in-
creased immediately after the sale.  By late April the number of 
temporary employees at Jennifer Matthew began to drop and by 
mid-May there were virtually no temporary employees at the 
facility.  The irrationality of Re
spondent™s hiring procedures in 
March, is further established by the following exchange be-
tween myself and Clark: 
 Judge Amchan:  If you™ve taken over a nursing home, 
and you have 60 to 70 percent agency people, and you 
have a lot of people who are already working there apply-
ing for positions, what business sense does it make not to 
accept them? 
The Witness:  I don™t know.  I did not have anything to 
do with the hiring. 
Judge Amchan:  From your perspective as someone in 
the industry, does it make any business sense to have ap-

plicants who are already working there who are regular 
employees to apply and not ta
ke them and maintain 60 to 
70 percent agency? 
The Witness:  Honestly, no,
 it doesn™t make sense.
7  There remains the possibility that the Nortonian applicants 
were so inferior that it made sense to continue operating Jenni-
fer Matthew with temporary em
ployees until Respondent could 
find employees who were better. 
 However, Respondent offered 
no evidence that any of the repla
cements hired were superior to 
the Nortonian applicants it rejected.
8  by temporary employees.  Of 36 CNAs, 30 applied and 23 were hired.   
The 13 CNAs who did not apply or were not hired were replaced by 4 
new inexperienced CNAs on March 25.  One must assume that the 
duties of the other nine Nortonian CNAs who were not replaced were 
also performed by temporary employees. 
7 Clark™s testimony is consistent
 with Respondent™s September 1998 
response to the Finger Lakes Health Systems Agency, promising to 

reduce the number of temporary empl
oyees at the nursing home, see CP 
Exh. 2, par. 7. 
8 Of the Nortonian dietary aides, 7 
of 13 applied for a job with Jenni-
fer Matthew and none were hired.  Many of these employees were 

earning $5.25 per hour.  On March 25,
 they were replaced by eight 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 304E. The Reasons Advanced by Respondent for not Hiring 
Individual Nortonian Applicants. 
To begin with, I find Sandra DeWitt-King™s explanation of 
her reasons for not hiring the i
ndividual discriminatees to be 
incredible.  DeWitt-King testifie
d without notes about each of 
the 35 whom she interviewed.  In stark contrast to her total 
recall of the individuals and their interviews with her in March, 
stands the fact that on March 30, she could not recall the posi-tions for which she hired a number of the Nortonian employees 
who were retained.  For this reason, I conclude that DeWitt-
King simply made up an explanation for rejecting many of the 
discriminatees. Whatever remaining doubts one has about the falseness of her testimony, is dispelled by an
 examination of the reasons she 
gave for not retaining certain individuals.  First of all, the re-

cord is quite clear that DeWitt-King, despite almost daily visits 
to Nortonian in March, never made any attempt to find out 
which Nortonian employees were
 doing a good job and which 
were not.  This is further evidence of an alterior motiveŠ
arbitrarily limiting the number of
 Nortonian employees hired to 
avoid successorship status. F. The Failure to Hire Certifi
ed Nursing Assistant Maria Lopez 
No individual™s case so clearly 
shows the pretextual nature 
of Respondent™s failure to hi
re 36 Nortonian employees, as 
does the case of Maria Lopez.  Lopez worked for Nortonian for 

over 11 years as a certified nursing assistant.  In November 
1998, she was promoted to senior aide.  When I asked Harlie 
Clark for his opinion of Maria Lopez as an employee, he re-
sponded, ﬁShe gave very good care.ﬂ 
Lopez was an active member of the Union™s bargaining com-
mittee and in her group intervie
w in March Lopez asked Sandra 
DeWitt-King if the Union that was going to represent 
employees at Jennifer Matthew was the same Union that repre-
sented employees at Nortonian.
9                                                                                             
                                                                                             
employees hired at the minimum wage.  There is no evidence as to why 
the eight replacements were more de
sirable employees than the seven 
discriminatees.  Of the Nortonian housekeepers, eight applied and two 

were hired.  Jennifer Matthew did not replace the housekeepers with 
permanent employees immediately.  Their jobs were performed either 
by temporary employees or managers.  All three Nortonian porters 
applied for work with Jennifer Matth
ew and none were hired.  The 
initial group of replacements from Ar
bor Hill did not include any por-
ters.  All three Nortonian cooks a
pplied for a job with Respondent and 
none were hired.  Two cooks were transferred from Arbor Hill on 

March 25.  As with the dietary aide
s, there is no evidence as to the 
relative merits of the replacements compared to the discriminatees. 
9 Another reason for discrediting Sa
ndra DeWitt-King is her contra-
dictory and internally inconsistent
 testimony about a number of sub-
jects, including when she became aw
are of the fact that District 1199 
represented Nortonian employees.  Her various responses include: 
ﬁ. . . . I do recall Mrs. Lopez asking a question regarding the Union.  
She did inquire if it was a Union coming there with them, and I did tell 
her as far, to my knowledge, there would be a Union representing Jen-

nifer Matthews.ﬂ 
She wanted to know what Union was 
it, I said at this time, I really 
don™t know, but there would be a Union.  She says well, is it 1199. I 
says I don™t know if it™s going to be 1199 . . . . (Tr. 405). 
At Tr. 529Œ531, however, DeWitt-King testified that she didn™t un-
derstand what Lopez meant when sh
e started talking about her union 
DeWitt-King also interviewed Lopez individually for about 
10 minutes.  She asked Lopez why she wanted to be a certified 
nursing assistant.  Lopez respo
nded by telling her that she 
chose this career initially because of her experiences with her 
handicapped son.   DeWitt-King 
asked Lopez to tell her a little 
about herself.  Lopez told her that she was a single mother of 

three, that she had been working since 1975, and that she had 
been certified for 10 years. 
DeWitt-King told Lopez she™d be notified by mail if she had 
been hired and that if she was 
hired she would be paid $9.52 
per hour, $1.20 per hour more than what she was earning at 

Nortonian.  On the afternoon of March 24, a few hours before 
the takeover of the facility by
 Jennifer Matthew, Lopez went to 
see DeWitt-King in a third-floor conference room.  She asked 

what was going on with her position.  DeWitt-King looked in a 
folder and told her that her services were no longer needed.  
Lopez asked why.  DeWitt-King responded that she had noth-
ing to do with it, that™s just what the papers show.
10 Before leaving the facility L
opez stopped by Harlie Clark™s 
office.  Clark told Lopez he had nothing to do with the decision 
not to hire her.  He also told her that he didn™t understand why 
she wasn™t hired because she was a good worker. 
At hearing, Sandra DeWitt-King offered the following ex-
planations for Respondent™s decision not to hire Maria Lopez.  
First, she said that Lopez was somewhat disgruntled.  However, 

she also said that all of the employees were disgruntled and 
admitted that they may have been so because they had been 
kept waiting for an interview 
for several hours.  Moreover, 
DeWitt-King did not say that Lopez was any more disgruntled 
than Nortonian employees she may have hired.  DeWitt-King 
continued: 
 I made my decision based on Mrs. Lopez because she 
told me I had been there for ten and a half years.  I™ve been 

working there a long time.  I™ve done everything 
there–and she started to ramble on, and didn™t answer any 
questions that I directed to her as far as what do you feel 
you have to contribute to Jennifer Matthews.  She did tell 
me at one point. . . I [Lopez] wrote it all down– 
 I was looking at a rehab set
ting for Jennifer Matthews, 
at least that was what I was informed the facility would be, 
and she basically stated that 
she™d worked with just long-
term residents, and that™s where her heart was just in long-
term care, and that she wasn™t really. . . .knew a lot about 
rehab services. . . (Tr. 406Œ407)
11  Later DeWitt-King denied that she rejected Lopez because 
she didn™t think Lopez could change from dealing with long-
 and that she didn™t know that Nortonian workers had a union until 
about March 15 [impliedly after she 
had decided to hire other appli-
cants instead of Nortonian employees]. 
10 With regard to all differences in their accounts of their conversa-
tions, I credit Lopez, who I find to be a completely credible witness 
over DeWitt-King, who I find to be a 
completely incredible witness. 
11 Respondent™s contention that it rejected some of the Nortonian 
employees because they didn™t fit into
 its plans to provide rehabilitation 

and other services is belied by the fa
ct that as of early September 1999, 
it was still providing only long-term care. 
 JENNIFER MATTHEW NURSING & REHABILITATION CENTER 305term care patients to dealing with subacute patients.
12  Instead 
she said that Maria Lopez was not hired for the following rea-
sons:  From her interview process, I made a decision due to the an-
swers that she gave, due to her constantly talking about per-
sonal issues in her life abou
t a family member (Tr. 525). 
 Instead of Maria Lopez, Jennifer Matthew hired the follow-
ing four certified nursing assistants:  Christine Lampley, who 

had less than a year™s experience working in a health care set-
ting; Elizabeth Alvarez, who had 
less than a year™s experience 
as a CNA; Charlene Coleman, 
who also had been certified less 
than 1 year; and Brandy Murray, who also had been certified 

for less than a year.  DeWitt-K
ing™s testimony that she thought 
these individuals were more qualified than Lopez is belied by 

the fact that she hired them at $8 per hour, while she paid a more experienced Nortonian CNA, Kelly Benman, $8.26 per 
hour. Finally, the pretextual nature of DeWitt-King™s testimony is 
indicated by the fact that on 
August 12, 1999, 3 weeks before 
the hearing in this matter, Re
spondent offered all 36 alleged 
discriminatees, including Maria Lopez, employment in their 
former positions at 
Jennifer Matthew. 
G. Respondent™s Decision not to Hire Other 
Nortonian Applicants. At the risk of belaboring the point, it is worthwhile to look at 
DeWitt-King™s explanation for her failure to hire other mem-
bers of the Nortonian bargaining unit, for whom, unlike Maria 
Lopez, there is little evidence of union activity.  The pretextual 
nature of these explanations indicates that these decisions were 
motivated by a desire to avoid successorship status rather than 
animus towards union activity on the part of particular indi-
viduals. 1. Julie Ann Coyle
 DeWitt-King testified that she decided not to hire LPN (li-
censed practical nurse) Julie Ann Coyle because she came into 
her interview angry, was loud, and was overly concerned with 
keeping the schedule she had at Nortonian.  Despite this, the 
very night that Coyle received a letter saying that her position 
had been filled at Jennifer Ma
tthew, DeWitt-King called her to 
offer her a job as an LPN at Arbor Hill. 
2. Genevieve Dorsey
 According to DeWitt-King, LPN Genevieve Dorsey, was not 
hired by Jennifer Matthew because she said in her interview 
that she was going to resign anyhow because she was not 
happy.  DeWitt-King testified that Dorsey told her that she only 
came to the interview because she had to do so.  This testimony 
makes no sense because Dorsey did not have to come to the 
interview; indeed about 20 Nortonian bargaining unit employ-
ees did not go to the Holiday Inn to be interviewed.  The fact 
that Dorsey filled out an appl
ication and waited hours for an 
interview is inconsistent with a l
ack of interest in retaining her 
                                                          
                                                           
12 Such a contention would be clearly
 false as demonstrated by the 
fact that on March 28 and 29, Jennife
r Matthew advertised in the news-
paper for ﬁRNs, LPNs, & CNAs 
for its long term care units 
(emphasis 
added).ﬂ 
job.  Finally, DeWitt-King™s testimony is belied by the fact that 

she hired Dorsey to work at Arbor Hill, starting on April 1, 
1999. 3. Bertha Henderson
 According to DeWitt-King, CNA Bertha Henderson, who 
had worked for Nortonian for 13 years, was not hired because 

she complained about not receivi
ng a pay increase.  In conclud-
ing that Respondent™s stated re
ason for not hiring Henderson is 
pretextual, I note that Hender
son had good reason to complain 
since Nortonian employees had not received a pay increase in 
about 5 years. 
4. Eileen Love
 Respondent contends that LPN Eileen Love was not hired 
because she abandoned her job at Arbor Hill in 1991.  First of 
all, Respondent has not established that Love quit without giv-
ing proper notice.  Moreover, 
Love, who was not an LPN at 
Arbor Hill, had been employed continuously at Nortonian since 
1991 and had received an award for longevity and quality of 
care.  Her performance evalua
tions at Nortonian were good 
ones. 5. Adele Presha
 DeWitt-King claims to have decided not to hire Adele Pre-
sha, a CNA, due to a lack of experience.  Presha™s employment 
application indicates that she had been working at Nortonian as 
a CNA since June 2, 1997.  Respondent™s contentions with 
regard to Presha are belied by th
e fact that it hired a number of 
CNAs with less than 1 year of experience. 
6. Elizabeth Rodriguez 
Sandra DeWitt-King testified that she did not hire CNA 
Elizabeth Rodriguez for Jennife
r Matthew because her job at Nortonian was a second job and she didn™t see any potential for 

long-term employment.  Desp
ite this, on March 16, 1999, 
DeWitt-King offered Rodriguez a job as a CNA at Arbor Hill 
with the same hours, same salary as she was working at Norto-
nian.  Rodriguez told DeWitt-King she applied for a job at Jen-
nifer Matthew, not Arbor Hill.  DeWitt-King replied that ﬁher 

hands were tied.ﬂ  Rodriguez de
clined the offer at Arbor Hill. 
H. Respondent™s Operation of Jennifer Matthew After its Take-
over of Nortonian; the Union™ s Demand for Recognition and 
Respondent™s Response. During the first week of Jennifer Matthew™s operation of the 
former Nortonian Nursing Home, the staff cared for the same 
patients that had been cared for prior to the takeover, There 
were virtually no changes in the way the home operated. Harlie 
Clark remained at the facility as administrator.
13  Virtually all 
the supervisors were the same as under Nortonian and 47 of the 
 13 I infer from the record that Anthony Salerno played a significant 
role in Clark™s return to Nortonian in February 1999 and that there was 
never any doubt in the minds of Clark 
or anyone else associated with 
Respondent that Clark would remain as administrator.  His application 
and interview was a charade.  Unlik
e other employees, Clark was inter-
viewed by Sandra DeWitt-King at No
rtonian.  Nobody else was inter-
viewed for the position and I infer nobody else was ever considered. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30674 employees in positions comprising the Nortonian bargaining 
unit were former Nortonian employees.
14 Between 21 and 25 of the bargaining unit positions were 
filled by individuals transferred from Arbor Hill.  Some or all 
of these employees were hired on or about March 15, trained at 
Arbor Hill, and then transferred to Jennifer Matthew during its 
first week of operation.
15 Jennifer Matthew advertised in the 
newspaper for LPNs and CNAs on March 28 and 29 and April 
4.  However, former Nortonian employees constituted a major-
ity of the employees in the former Nortonian bargaining unit 
positions until mid-to-late April. 
On March 26, 1999, Union President Bruce Popper wrote to 
Anthony Salerno, demanding r
ecognition and requesting that 
they meet for the purpose of collective bargaining.  Five days 

later, Carl Schwartz Jr. resp
onded on behalf of Salerno. 
Schwartz, in rejecting Popper™s reque
sts, stated that the Jennifer 
Matthew staff was not materially the same as the staff at Norto-
nian and that the Nortonian bargaining unit no longer existed. 
I. Evidence Regarding the Superv
isory Status of LPNs at  
Jennifer Matthew During the interview sessions at the Holiday Inn, Sandra 
DeWitt-King told at least some of the LPNs that they would no 
longer be in the Union because they would be considered su-
pervisors.  Since I find DeWitt-King to be an incredible witness 
I do not find that she made it clear to the Nortonian LPNs that 
if they accepted a job at Jennifer Matthew they would do so on 
condition that they would be responsible for directing the work 
of other employees and/or disc
iplining and evaluating the per-
formance of other employees. DeWitt-King gave at least some 

Nortonian LPNs a job description.
16  It has not been established 
that this job description, which is not in evidence, described the 
duties of a Jennifer Matthew LPN in such a way that they 
would be deemed to be statutory supervisors.
17 At hearing, Respondent introduced several documents 
through Sandra DeWitt-King in an effort to establish that LPNs 
at Jennifer Matthew are supervisors.  Although I admitted these 
documents into the record over 
objections as to relevance, I 
find they are of very little probative value with regard to the 
question of whether these LPNs exercise independent judge-
ment sufficient to deem them statutory supervisors.  These 
exhibits constitute classic hearsay evidence, i.e., out-of-court 
declarations not subject to cross-examination with respect to 
the matter for which they were introduced. 
                                                          
                                                           
14 The only statutory supervisor not hired by Jennifer Matthew ap-
pears to be Registered Nurse Barbara 
Blank.  For some or most of the 
former Nortonian employees, their 
shifts and floor assignments re-
mained unchanged and for some, even
 their coworkers were largely 
unchanged. 
15 There is no evidence that any of these employees had worked for 
Arbor Hill longer than 2 weeks.  Fo
urteen were hired by Jennifer Mat-
thew at the minimum wage of $5.15 per hour.   
16 LPNs at Arbor Hill are excluded 
from the bargaining unit by the 
unit description in the collective-
bargaining agreement between Arbor 
Hill and the Hotel and Restaurant Workers. 
17 Julie Coyle didn™t notice any diff
erences between the duties in the 
job description she was provided at
 her interview and her duties at 
Nortonian. 
For example, Exhibit RŒ3 is an evaluation for CNA Frank 
Garcia dated June 6, 1999.  LP
N Barbara Cobb™s name appears 
on a line entitled ﬁevaluated by.ﬂ  However, a narrative of Gar-
cia™s performance was written by an RN and it is not at all clear 
the extent, if any, to which Barbara Cobb exercised independ-
ent judgement in evaluating Garcia and what use Respondent 
made of her opinion.  Similarly, two disciplinary forms dated 
July 9, 1999, are signed by two LPNs, but each one is also 
signed by two registered nurses. 
III. ANALYSIS A. Respondent was a Successor 
Employer to Nortonian Nursing 
Home and Therefore Obligated to Recognize and Bargain with 
District 1199 An employer, which buys the unionized business of another 
employer, succeeds to the collective-bargaining obligation of 

the seller if it is a successor employer.  For it to be a successor 
employer, the similarities between the two operations must 
manifest a ﬁsubstantial continuity between the enterprisesﬂ and 
a majority of its employees in
 an appropriate bargaining unit 
must be former bargaining unit employees of the predecessor.   
The bargaining obligation of a successor employer begins when 
it has hired a ﬁsubstantial and representative complementﬂ of its 
workforce. NLRB v. Burns Security Services, 
406 U.S. 272 (1972); Fall River Dyeing Corp. v. NLRB, 
482 U.S. 27 (1987), 
affg. 775 F.2d 425 (1
st Cir. 1985). 
In determining whether such substantial continuity exits, the 
Board generally considers whether the business of both em-ployers is essentially the same; whether the employees of the 
new company are doing the same jobs in the same working 
conditions under the same supervisors; and whether the new 
entity has the same production process, produces the same 

products and has basically th
e same body of customers. 
In applying these factors to the instant case, it is clear that 
Jennifer Matthew is the successor of Nortonian.  The two enti-
ties engaged in the same busine
ss, long-term nursing care.  On March 25, 1999, Jennifer Matthew
s™ employees provided this 
care to the same patients they had cared for the day before un-

der Nortonian in the same building under almost all of the same 
supervisors.  Their job situations were essentially unaltered.  It 
is also undisputed that as of March 25, 1999, that a majority of 
the employees hired by Jennifer 
Matthew had been represented 
the day before by District 1199.  This would be so even if one 
accepts Respondent™s contention that the licensed practical 
nurses were no longer ba
rgaining unit members.
18 In its initial response and position statement to the NLRB, 
Respondent asserted that it wa
s not a successor employer be-
cause it hired less than 51 percent of the Nortonian employees.  
Faced with an obvious misreading of the legal standard, NRNH 
now argues that its initial permanent workforce of 73 or 74 
employees was not a ﬁrepresentative complementﬂ of its work-
force under the criteria set fo
rth by the Supreme Court in 
Fall River Dyeing Corp. v. NLRB, 
supra
,  because Respondent was 
still in the process of hiring many permanent employees.  Re-
 18 If you subtract the 12 LPNs who were working for Jennifer Mat-
thew on March 25, the Union represented 34 or 35 out of 61 or 62 
bargaining unit employees. 
 JENNIFER MATTHEW NURSING & REHABILITATION CENTER 307spondent argues that it did not reach a ﬁrepresentative comple-
mentﬂ until May, at which time
 former Nortonian employees 
were in the minority of the former bargaining unit.  
I reject this argument and conclude that Respondent has been 
in violation of Section (8)(a)(1) and (5) since March 1999.  The 
Fall River
 decision itself i
ndicates that Res
pondent™s contention 
is incorrect.   In that case the Court rejected the employer™s 

contention that the union™s majori
ty status could reasonably be 
determined only when a full 
compliment of employees had 

been hired.  In 
Fall River
, the union made its demand for rec-
ognition in mid-January 1983.  The Supreme Court ruled that 

the Board properly found that Fall River had an obligation to 
bargain with the union as of this date because the company had 
hired employees in virtually all 
job classifications, had hired at 
least 50 percent of those it would ultimately employ in the ma-

jority of those classi
fications, and employed a majority of the 
employees it would eventually employ when it reached a full 

complement of employees.  It rejected the employer™s conten-
tion that a representative complement was not achieved until it 
hired a sufficient number of employees to expand from one 
shift to two shifts in April 1983 (when employees formerly in 
the predecessor™s unit no longer constituted a majority of Fall 
River™s employees). 
In the instant case, Jennifer Matthew was in ﬁfull produc-
tionﬂ at the moment in assume
d control of the Nortonian nurs-
ing home.   It had hired employee
s in virtually all job classifica-
tions and had hired at least 50 percent of those it would ulti-
mately hire in those classifica
tions.  The fact that it was con-tinuing its recruitment process does
 not mean that a ﬁsubstantial 
and representative complementﬂ had not been achieved on 
March 26, when the Union 
demanded recognition, see, 
Houston Bldg. Service, 
296 NLRB 808 (1989), enfd
. 936 F.2d 178 (5
th Cir. 1991). 
Jennifer Matthew continued to 
rely on a high percentage on 
temporary employees just as No
rtonian had done.  Indeed, Re-
spondent was operating with a full complement of employees 
when the Union made its demand.  If it had not being doing so, 
it would have been in violation 
of its representations to the 
State of New York that it would 
have sufficient staffing to pro-
vide adequate nursing care to Nortonian™s patients when it as-
sumed control of the facility. 
Justice Brennan noted in 
Fall River
 that the expansion to two 
shifts was contingent on the growth of the employer™s business.  
He thus indicated that the Boar
d acted reasonably in concluding 
that the obligation to bargain should not be delayed until it is 
determined whether or not the successor reaches the limits of 
its initial hopes regarding the sc
ope of its business.  By anal-
ogy, the achievement of a full complement of permanent em-
ployees by Jennifer Matthew 
was contingent on whether it 
would be able to find suitable employees for permanent em-

ployment. 
Finally, even if Respondent di
d not have a ﬁsubstantial and 
representative complementﬂ of its workforce until May, it has 
been in violation of Section 8(a)(1) and (5) since March for 
refusing to recognize and bargain with the Union.  This is so 
because Respondent violated Section 8(a)(1) and (3) in refusing 
to hire the 36 alleged discriminatees.  If it had not discriminato-
rily denied employment to Nortonian unit members, it would 
have had a ﬁrepresentative complementﬂ of its workforce on 
March 25, by any reasonable standard.
19 B. Respondent Violated Section 8(a)(1) and (3) in Refusing and 
Failing to Hire the 36 Alleged Discriminatees. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (lst 
Cir. 1981), cert. denied 455 U.S. 989 (1982), provides the ap-
propriate overall analytical fra
mework for violations like the 
Respondent™s discriminatory hiring 
plan, which in this case was 
implemented to avoid 
Burns bargaining obligations, Galloway School Lines, 
321 NLRB 1422 (1996).  Pursuant to 
Wright Line, the General Counsel must show that a desire to avoid 
recognizing and bargaining with the Union was a substantial 

factor in the employer™s hiring decisions.  He has done so in the 
instant case. 
To establish discriminatory mo
tivation, the General Counsel 
must show that the alleged disc
riminatees were represented by 
the Union and that Respondent was aware of that fact.  The 
General Counsel must also demonstrate that the new employer 
bore animus towards the Union and that its failure to hire the 
alleged discriminatees was motiva
ted by such animus or hostil-
ity.
20  Inferences of knowledge, animus, and discriminatory 
motivation may be drawn from circumstantial evidence as well 
as from direct evidence.
21  Once the General Counsel has met 
this prima facie burden, the burde
n of persuasion shifts to the employer to prove its affirmativ
e defense that it would not have 
hired these employees for nondiscriminatory reasons.  
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (lst Cir. 1981). In the instant matter, it is undisputed that NRNH was aware 
that Nortonian employees were 
represented by District 1199. 
Animus is established by both direct and circumstantial evi-
dence.  Sufficient direct evidence
 of animus and discriminatory 
motivation is provided by Carl Schwartz™ statement to Hotel 
Workers Representative Paul Taylor.  Before Jennifer Matthew 
began hiring, Schwartz told Taylor
 that it did not plan to hire 
enough Nortonian employees to obligate it to extend recogni-
tion to District 1199.  Overwhe
lming circumstantial evidence of 
animus and discriminatory moti
vation is provided by the pre-
textual nature of Respondent™s expl
anation for its failure to hire the 36 alleged discriminatees an
d its unwillingness to consider 
Luis Lozano for employment. 
Circumstantial evidence also establishes that soon after he 
entered the asset purchase agreement with Nortonian, Anthony 
Salerno decided that he would 
not do business with District 1199.  Everything that came after that, the decertification effort 
                                                          
 19 In its brief, the Company states, 
ﬁ[E]ven if all of the alleged dis-
criminatees were added in, the Un
ion would not have represented a 
majority of the Jennifer Matthew workforce.ﬂ  This overlooks the fact 
that if the 36 discriminatees had be
en hired, one would assume that 36 
replacements would not have been hi
red.  Thus, using Respondent™s 
figures at p. 7 of its brief, 77 of 
its employees would have been former 
Nortonian unit members in May and 42 employees in the former unit 
would not have been ex-Nortonian workers. 
20 Animus in the context of the instant case is simply Respondent™s 
determination not to recognize and bargain with the Union. 
21 Flowers Baking Co.,
 240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, Inc., 321 NLRB 366, 375 (1966); 
W. F. Bolin Co. v. 
NLRB, 70 F.3d 863 (6th Cir. 1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 308in the summer of 1998, his visit to Nortonian just before the 
NLRB election in September 1998,
 his request to Nortonian 
that it post a WARN notice, and the discriminatory hiring plan 

were undertaken pursuant to that decision.
22 Respondent has offered no credible evidence to rebut the 
General Counsel™s prima facie case.  I have found incredible its 
testimony as to why it did not hire
 the alleged discriminatees.   
Moreover, it has not offered any credible evidence as to a non-
discriminatory reason for preferring the employees it hired 
instead of the discriminatees. 
 NRNH violated Section 8(a)(1) 
and (3) with regard to each 
of these 36 Nortonian employees. 
NRNH is a ﬁperfectly clearﬂ successor of Nortonian and thus 
was not entitled to change the 
terms and conditions of its em-ployees without bargaining with the Union. 
A successor employer is ordinarily free to set initial terms on 
which it will hire the employees of a predecessor.  However, 
the Supreme Court in 
Burns also stated that: 
 [t]here will be instances in which it is perfectly clear that the 
new employer plans to retain all the employees in the unit and 
in which it will be appropriate to have him initially consult 
with the employees™ bargaining re
presentative before he fixes 
terms. 
 In Galloway School Lines, supra, the Board held that the 
duty to bargain over in
itial terms applies not only in situations 
in which the new employer™s plan is to retain virtually every 

predecessor employee, but also in cases where, although the 
plan is to retain a fewer number of employees, it is still evident 
that the union™s majority status will continue. 
Moreover, in Galloway
 the Board, in resolving the uncer-
tainty of whether a new employ
er, absent its unlawful conduct, 
would have been entitled to set initial employment terms, held 
that it would resolve this unc
ertainty against the wrongdoer, 
even where certain of the predecessor™s employees were not 

hired lawfully.  In the instant case, if these uncertainties are 
resolved against NRNH, it would have employed 83 of the 103 
Nortonian bargaining unit members on March 25.23  Moreover,                                                           
                                                                                             
22 I find it unnecessary to determine whether Harlie Clark was an 
ﬁagentﬂ of Respondent when he soli
cited the decertification petition in 
1998.  I infer that he did so at the suggestion of Anthony Salerno be-
cause he invoked the ﬁnew ownersﬂ 
when soliciting Eileen Love to 
initiate the decertification petition.  
Moreover, there appears to be no 
reason that Nortonian, which was selling the facility, or Clark, as an 
individual, would have any particular motive to get rid of the Union.  
On the other hand, the evidence show
s that Salerno wanted desperately 
to avoid dealing with District 1199. 
I do not credit the testimony introduced by Respondent to show that 
it had little or no control over what went on at Nortonian prior to March 
24, 1999.  That Salerno had a great deal of control over Nortonian™s 
operations even prior to the sale is es
tablished, for example, by the fact 
that he called Aldo Troiani, who 
was not looking for another job, and 
indicated that he wanted to replace him at Nortonian with Clark.  Fur-
ther, I credit the testimony of Bruce 
Popper that at a contract negotiat-
ing session in December 1998, Troiani told Popper that he was a mem-
ber of ﬁthe Salerno groupﬂ
 and that he expected to be the administrator 
of the nursing home after the sale was completed. 
23 Comparing GC Exhs. 13 and 28, I find that there were 103 bar-
gaining unit members at the time of the takeover, 47 were hired, 36 

were discriminatorily denied em
ployment, 19 were included in the 
since one must assume that none or almost none of the re-
placements would have been hired but for the discrimination, 100 percent (or close to it) of th
e bargaining unit employees at 
Jennifer Matthew on March 25 woul
d have been former Norto-nian unit members.  From these statistics, the instant matter is a 
particularly appropriate one in which to apply the 
Galloway principle.  I therefore conclude that NRNH violated Section 
8(a)(1) and (5) in making changes in the employment condi-
tions of bargaining unit employees without first bargaining with 
the Union.
24 Respondent could not change the duties of the LPNs so as to 
make them statutory supervisor
s without first bargaining with 
the Union.  Moreover, it has not established that it has done so. 
Although Sandra DeWitt-King told at least some LPNs that 
they would be supervisors if th
ey were hired by Jennifer Mat-
thew, this does not establish that NRNH set initial terms of 
their employment that would make them supervisorsŠ
assuming that it could legally do 
so.  ﬁSupervisorﬂ is defined in 
National Labor Relations Act as 
ﬁany individual having author-
ity, in the interest of the employer, to hire, transfer, suspend, 
lay off, recall, promote, discharg
e, assign, reward, or discipline 
other employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such action, if in 
connection with the foregoing, the 
exercise of such authority is 
not of a merely routine or clerical
 nature, but requires the use of 
independent judgment.ﬂ 
The fact that DeWitt-King said 
that LPNs would be supervi-sors does not mean that they would be unless their duties 
changed in a manner that they became supervisors under the 
prevailing case law.  There is no evidence that anyone from 
Respondent told the LPNs speci
fically how their duties would 
change prior to the time they
 began working for Jennifer Mat-
thew.  Therefore, I find that Re
spondent did not set initial terms 
of employment that made its LPNs supervisors. 
At the hearing, Respondent at
tempted to show by hearsay 
evidence that the LPNs exercised supervisory duties sometime 

after they began working for Jennifer Matthew.  The evidence 
does not prove this contention and Respondent would have 
violated Section 8(a)(1) and (5
) if it changed the LPN™s terms 
of employment after they began working for Jennifer Matthew 

without bargaining over these changes with the Union.  I there-
fore conclude that the LPNs 
at Jennifer Matt
hew remain bar-gaining unit employees. 
Respondent has not established that the former Nortonian 
bargaining unit is no longer appr
opriate due to Jennifer Mat-
thews™ relationship with Arbor Hill Nursing Home. 
The General Counsel has devoted 2-1/2 pages of its brief to 
rebutting what it believes to be Respondent™s contention that 
the former Nortonian bargaining
 unit employees are now part 
of the Arbor Hill bargaining unit.  Respondent raised no such 
argument in its answer and it is not clear that it makes such a 
contention.  However, its brief doe
s at times allude to such an 
 charge but apparently never applie
d for work with Respondent, and 1, 
hairdresser Jackie Imburgia, is unaccounted for. 
24 Respondent unilaterally lowered the life insurance coverage for 
many unit employees, as well as lowering the wage rates for employees 
in certain positions, such as dietary aides. 
 JENNIFER MATTHEW NURSING & REHABILITATION CENTER 309argument.  At page 6, Respondent states, ﬁ[t]hese facilities are 
not ‚stand alone™ operations.  They
 have an interchange of em-
ployees and human resource functions, and consolidated pur-
chasing power.  They also have common ownership and con-
trol, in the person of Joel Morris.ﬂ  At page 17, Respondent 
characterizes the workforces of the two facilities as ﬁmergedﬂ 
and talks about ﬁthe resulting accretion of the Jennifer Matthew 
staff.ﬂ Respondent has not rebutted the Board™s presumption that 
single-facility units are appropriate in the health care industry, 
Manor Health Care Corp., 
285 NLRB 224 (1987).  As the 
General Counsel points out, NRNH does not own Arbor Hill 
and Arbor Hill does not own Jennifer Matthew.  The only 
commonality of ownership is th
at Joel Morris, who owns 5 
percent of the shares of Jennifer Matthew, also owns 33 percent 
of the shares in Arbor Hill.  In addition, Healthcare Associates 
perform services such as cash management and human re-sources consulting for both facilities. 
Sandra DeWitt-King, the human resource director at Arbor 
Hill, oversees one human resources coordinator at that facility 

and a different human resource 
coordinator at Jennifer Mat-
thew.  However, each facility has its own administrator, direc-
tor of nursing, and other management officials.  No Jennifer 
Matthew employees have been transferred to Arbor Hill and I 
find that except for new employee
s who have been trained at Arbor Hill, Respondent has not established that Arbor Hill 
employees have been transf
erred to Jennifer Matthew.
25 Another factor considered by the Board in accretion cases, 
the collective-bargaining history of the units, also cuts against 
deeming Arbor Hill and Jennifer Matthew to be one bargaining 
unit.  At Nortonian/Jennifer Matthew, District 1199 has been 
certified as the exclusive bargaining representative of an appro-
priate unit twice within 2 years of the takeover by NRNH.  
Additionally, the bargaining unit at Arbor Hill, from which 
LPNs have been excluded, has 
been represented by the Hotel 
Employees and Restaurant Employees Union since the 1970s. 
Employees at Jennife
r Matthew have neve
r expressed an in-
terest in being represented by the Hotel Workers Union.  More-
over, there is no evidence that the Hotel Workers Union has 
ever sought to represent employ
ees at Nortonian/Jennifer Mat-
thew.  I conclude that the Respondent has not established that 
Jennifer Matthew has been so integrated into Arbor Hill so as to 
negate the separate identity of 
the Jennifer Matthew bargaining 
unit.  C. Sandra DeWitt-King™s Statement to Nortonian Employees in 
the Interview Process that there Would be a Union at Jennifer 
Matthew but a Different one than the Union at Nortonian Vio-
lated Section 8(a)(1)
  I conclude that DeWitt-King™s statement to employees that 
they would be represented by 
a different union at Jennifer Mat-
thew, violated Section 8(a)(1).  It conveyed to them the mes-
sage that Respondent would not 
permit them to be represented 
by a union of their own choosing.  Such a message is a clear 
violation of their Section 7 rights. 
                                                          
                                                           
25 I do not credit DeWitt-King™s testimony at Tr. 504 that ﬁwe use 
employees together back and forth.ﬂ 
CONCLUSIONS OF LAW 
1. Respondent, NRNH, Inc., doi
ng business, as Jennifer Mat-thew Nursing and Rehabilitation Center, is a ﬁperfectly clearﬂ 

successor to Nortonian Nursing Home. 
2. Respondent has violated Se
ction (8)(a)(1) and (5) since 
March 26, 1999, in refusing to recognize and bargain with the 
Union. 3. Respondent has violated Sec
tion 8(a)(1) and (5) in making 
changes to the employment co
nditions of bargaining unit em-
ployees without first bargaining with the Union. 
4. Respondent violated Section 
8(a)(1) and (3) in refusing 
and failing to hire the 36 discriminatees. 
5. Licensed practical nurses at Jennifer Matthew are not su-
pervisors and remain members of the bargaining unit of which 
the Union is the exclusive bargaining representative. 
6. The former bargaining unit of Nortonian employees con-
tinues to exist at Jennifer Matth
ew Nursing and Rehabilitation 
Center and continues to be an appropriate bargaining unit. 
7. Respondent violated Section 8(a)(1) by telling Nortonian 
employees that if they were hired by Jennifer Matthew that they 

would not be represented by the charging party. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimina
torily refused employment 
to the following employees, it must offer each of them rein-

statement and make them whole for any loss of earnings and 
other benefits, computed on a qu
arterly basis from date of dis-
charge to date of proper offer of reinstatement, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987): 
 Lydia Aponte, Joyce Baikum, Julie Coyle, Addie Davis, Gail 
DeLorenzo, Genevieve Dorsey, Shawana Gibson, Freddie C. 
Harris, Bertha Henderson, Sheimeka Henderson, Ronnell 
Jackson, Rudean Knight, Lori Laffin, Cynthia Lewis, Maria 
Lopez, Eileen Love, Luis Lozano, Juanita Maldonado, Phillip 
Murray, Tim Murray, Carmen Ortiz, Salete Pacheco, 
LaDonna Perry, Adele Presha, Darlene Robinson, Elizabeth 
Rodriguez, Elizabeth Ruiz, Diane Scardino, Tanya Session, 
Walter Shepard, Juanita Spencer, Harvey Thomas, Patrica 
Tolbert, Edna Torres, Jaconda Williams, and Gloria Young. 
 Because of the Respondent™s egregious misconduct, demon-
strating a general disregard for the employees™ fundamental 
rights, I find it necessary to issue a broad Order requiring the 
Respondent to cease and desist from infringing in any other 
manner on rights guaranteed employees by Section 7 of the 
Act.  
Hickmott Foods, 242 NLRB 1357 (1979). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
26  26 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 310ORDER The Respondent, NRNH, Inc., doing business in Rochester, 
New York, as Jennifer Matthe
w Nursing and Rehabilitation Center, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to hire bargaini
ng unit employees of Nortonian 
Nursing Home, the predecessor employer, because of their 
union-represented status in the 
predecessor™s operation, or oth-
erwise discriminating against 
employees to avoid having to 
recognize District 1199-Rochester,
 Service Employees Interna-
tional Union, AFLŒCIO (the Union). (b) Refusing to recognize and bargain in good faith with the 
Union as the exclusive collective-bargaining representative of 
its employees in the following appropriate unit: 
 All full-time and regular part-time service employees, main-
tenance employees, and technical employees, including li-
censed practical nurses; exclud
ing all professional employees, 
business office clericals, guards, and supervisors as defined in 
the Act. 
 (c) Unilaterally changing wages,
 hours, and other conditions 
of employment without bargaining first with the Union. 
(d) Interfering with, restraining, and coercing employees in 
the exercise of the rights guaranteed in Section 7 of the Act by 
informing them that would or mi
ght be represented by a labor 
organization other than the Union. 
(e) In any other manner interfering with, restraining, or co-
ercing employees in the exercise of the rights guaranteed them 

by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer the fol-
lowing former employees of the 
predecessor, Nortonian Nurs-
ing Home, employment in their fo
rmer jobs or, if those jobs no 
longer exist, to subs
tantially equivalent
 positions, without prejudice to their seniority or any other rights or privileges 
previously enjoyed: 
 Lydia Aponte, Joyce Baikum, Julie Coyle, Addie Davis, Gail 
DeLorenzo, Genevieve Dorsey, Shawana Gibson, Freddie C. 
Harris, Bertha Henderson, Sheimeka Henderson, Ronnell 
Jackson, Rudean Knight, Lori Laffin, Cynthia Lewis, Maria 
Lopez, Eileen Love, Luis Lozano, Juanita Maldonado, Phillip 
Murray, Tim Murray, Carmen Ortiz, Salete Pacheco, 
LaDonna Perry, Adele Presha, Darlene Robinson, Elizabeth 
Rodriguez, Elizabeth Ruiz, Diane Scardino, Tanya Session, 
Walter Shepard, Juanita Spencer, Harvey Thomas, Patrica 

Tolbert, Edna Torres, Jaconda Williams, and Gloria Young. 
 (b) Make the following employees whole for any loss of 
earnings and other benefits suffere
d as a result of the discrimi-
nation against them, in the manner set forth in the remedy sec-

tion of the decision: 
 Lydia Aponte, Joyce Baikum, Julie Coyle, Addie Davis, Gail 
DeLorenzo, Genevieve Dorsey, Shawana Gibson, Freddie C. 
                                                                                            
                                                           
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
Harris, Bertha Henderson, Sheimeka Henderson, Ronnell 
Jackson, Rudean Knight, Lori Laffin, Cynthia Lewis, Maria 
Lopez, Eileen Love, Luis Lozano, Juanita Maldonado, Phillip 
Murray, Tim Murray, Carmen Ortiz, Salete Pacheco, 
LaDonna Perry, Adele Presha, Darlene Robinson, Elizabeth 
Rodriguez, Elizabeth Ruiz, Diane Scardino, Tanya Session, 
Walter Shepard, Juanita Spencer, Harvey Thomas, Patrica 
Tolbert, Edna Torres, Jaconda Williams, and Gloria Young. 
 (c) Recognize and, on request, 
bargain collectively with the 
Union as the exclusive representative of the Respondent™s em-
ployees in the unit above, with re
spect to rates of pay, wages, 
hours, and other terms and conditions of employment and, if an 
agreement is reached, embody it in a signed document. 
(d) On request of the Union, rescind any departures from 
terms and conditions of employ
ment that existed immediately 
prior to Respondent™s takeover of the predecessor™s nursing 
home, and make whole the barg
aining unit employees by remit-
ting all wages and benefits that 
would have been paid absent 
those unilateral changes for wh
ich the Union requests rescis-sion, from on or about March 26,
 1999, until it negotiates in 
good faith with the Union to ag
reement or to impasse.  The 
remission of wages shall be computed as in 
Ogle Protection 
Service, 183 NLRB 682 (1970), enfd. 444 F. 2d 502 (6
th Cir. 1971), plus interest as prescribed in 
New Horizons for the Re-
tarded, supra
. (e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (f) Within 14 days after servic
e by the Region, post at its 
Rochester, New York facility copies of the attached notice 
marked ﬁAppendix.ﬂ27 
Copies of the notice, on forms provided 
by the Regional Director for Region 3, after being signed by the 

Respondent's authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since March 25, 1999. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 27 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  JENNIFER MATTHEW NURSING & REHABILITATION CENTER 311APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to hire bargaining unit employees 
who formerly worked for Nortonian Nursing Home, our prede-
cessor employer, because of their union-represented status in 
Nortonian™s operations, or otherw
ise discriminate against em-ployees to avoid having to recognize and bargain with District 
1199-Rochester, Service Employees International Union 
(SEIU). WE WILL NOT discharge or otherwise discriminate against 
any of you for supporting District 1199 or any other union. 
WE WILL NOT inform you that you may, or will be repre-
sented by a union which you have not selected as your collec-
tive-bargaining representative. 
WE WILL NOT refuse to recognize and bargain collectively 
in good faith with District 1199 as the exclusive bargaining 
representative in the following appropriate unit: 
 All full-time and regular part-time service employees, main-
tenance employees, and technical employees, including li-
censed practical nurses; exclud
ing all professional employees, 
business office clericals, guards, and supervisors as defined in 
the Act. 
 WE WILL NOT unilaterally cha
nge wages, hours, and other 
conditions of employment wit
hout bargaining about these 
changes with the Union. 
WE WILL NOT in any other manner interfere with, restrain, 
or coerce you in the exercise of the rights guaranteed you by 
Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer to the following employees of the predecessor, who 

would have been employed by us
 but for our illegal discrimina-
tion against them, employment in
 the positions which they held 
with our predecessor or, if such positions no longer exist, in substantially equivalent positio
ns, without prejudice to their 
seniority and other rights and privileges previously enjoyed, 
discharging if necessary, any employ
ee hired in their place.  In 
addition, WE WILL make whole these employees for any loss 

of earnings and other benefits th
ey may have suffered by reason 
of our unlawful refusal to employ them with interest: 
 Lydia Aponte, Joyce Baikum, Julie Coyle, Addie Davis, Gail 

DeLorenzo, Genevieve Dorsey, Shawana Gibson, Freddie C. 
Harris, Bertha Henderson, Sheimeka Henderson, Ronnell 
Jackson, Rudean Knight, Lori Laffin, Cynthia Lewis, Maria 
Lopez, Eileen Love, Luis Lozano, Juanita Maldonado, Phillip 
Murray, Tim Murray, Carmen Ortiz, Salete Pacheco, 
LaDonna Perry, Adele Presha, Darlene Robinson, Elizabeth 
Rodriguez, Elizabeth Ruiz, Diane Scardino, Tanya Session, 
Walter Shepard, Juanita Spencer, Harvey Thomas, Patrica 
Tolbert, Edna Torres, Jaconda Williams, and Gloria Young. 
 WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and condi-

tions of employment for our employees in the aforementioned 
bargaining unit. 
WE WILL, on request of the Union, rescind any departures 
from terms and conditions of empl
oyment that existed immedi-
ately prior to our takeover of the predecessor™s nursing home, 
retroactively restoring preexisting terms and conditions of em-
ployment, including wage rates and benefits plans, and WE 
WILL make whole the bargaining 
unit employees by remitting 
all wages and benefits that woul
d have been paid absent such unilateral changes from on or about March 26, 1999, until we 
negotiate in good faith with the 
Union to agreement or impasse. 
NRNH, INC. d/b/a JENNIFER MATTHEW 
NURSING AND REHABILITATION 
CENTER   